The petitioner, Thomas F. Dowd, appeals from a judgment of a single justice of this court denying the relief he sought in a document that the single justice treated as a petition under G. L. c. 211, § 3.1 We affirm.
Dowd’s petition disputes the legality of certain conditions of probation imposed on him in an underlying criminal matter.2 Because the propriety of those conditions can be adequately challenged in the ordinary appellate process, and Dowd has neither alleged nor demonstrated otherwise, the single justice did not err in denying extraordinary relief under G. L. c. 211, § 3.3 See, e.g., Constantine v. Commonwealth, 435 Mass. 1011, 1012 (2002).

Judgment affirmed.


document purported to invoke various sections of S J.C. Rule 1:03, as appearing in 382 Mass. 700 (1981), to secure relief. That rule permits this court to answer questions of law certified to it by certain other courts, and a plain reading of the rule indicates that it was not properly relied on by the petitioner. See SJ.C. Rule 1:03, § 2. The single justice did not err in treating the petition as seeking relief under G. L. c. 211, § 3.


We note that Dowd’s appellate brief seeks relief based on argments not made to and requested from the single justice. “We do not consider any . . . issues, arguments, [or] claims raised [by the petitioner] on appeal that were not raised before the single justice.” Bloise v. Blaise, 437 Mass. 1010, 1010 (2002).


Dowd also sought an order permitting him to vote in a certain election on November 5, 2002. Because that request has become moot, we do not address it. Rasten v. Northeastern Univ., 432 Mass. 1003, 1003 (2000), cert, denied, 531 U.S. 1168 (2001).